On Application for Rehearing.
The defendant, State Mineral Board, in its application for a rehearing calls attention to the fact that under Act No. 135 of 1936, it, as a State Board, is not required to pay costs other than those specifically authorized by that Act. As stated in this Court's per curiam in Louisiana Highway Commission v. Davis, 204 La. 624, 16 So. 2d 129, a decree casting a State Board for costs includes only such costs as are *Page 279 
allowed by law, such as stenographer's costs, specifically authorized by the above Act. The rehearing is refused.